Citation Nr: 1137709	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for the residuals of central serous chorioretinopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1988 to April 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's service connection claim for central serous chorioretinopathy at a 0 percent disability rating (noncompensable).  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida.  

This case previously reached the Board in June 2010.  At that time, the Veteran's claim for a compensable initial rating for the residuals of central serous chorioretinopathy was remanded for further development.  The case has been returned to the Board for further appellate consideration.  Over the course of the remand, the June 2011 rating decision granted the Veteran a higher initial rating of 10 percent for the appeal period; however, this does not constitute a full grant of the claim on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable).  Therefore, the Veteran's claim remains on appeal.  

The issue of headaches as secondary to his service-connected residuals of central serous chorioretinopathy has been raised by the record (see the Veteran's July 2011 statement, and August 2011 Informal Brief of Appellant in Appealed Case (Brief)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In this case, the Veteran's claim was remanded in June 2010, primarily to obtain a current VA medical examination from an appropriate specialist regarding the manifestations of his service-connected residuals of central serous chorioretinopathy.  The Board notes that while the appeal was pending, the Schedule for Rating Disabilities (Rating Schedule) for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  Since the Veteran's claim for service connection for the residuals of central serous chorioretinopathy dates from October 2004, the revised criteria do not apply to his claim.

Under the VA's (Rating Schedule) in effect at the time of the Veteran's claim, a pathological, unilateral scotoma is rated at 10 percent if it is large or centrally located.  The Note indicates that a scotoma should also be considered for a rating based on loss of central visual acuity or impairment of field of vision, but is not to be combined with any other rating for visual impairment.  See 38 C.F.R. § 4.79, Diagnostic Code 6081 (2004).  

The Veteran submitted a private treatment record dated in June 2005 by T. Baudo, MD, which noted that the Veteran had a "superior pigmented scar in the macula" of his right eye.  Dr. Baudo indicated that this was not related to a prior laser treatment, but instead to the Veteran's central serous chorioretinopathy, and caused him to experience a small scotoma below his central vision in the right eye.  Dr. Baudo did indicate that the Veteran currently has 20/20 vision in both eyes with normal pressures in his eyes and no cataracts.  

As such, the Board remand of June 2010 requested complete findings in measuring the effects of the Veteran's currently service-connected residuals of a central serous chorioretinopathy.  The Veteran was provided with a VA medical examination in July 2010, which found that the Veteran experiences a residual hyperpigmented scar "1 disc diameter by 1 disc diameter in size, immediately superior to fovea," affecting the right eye.  This impairment occupied less than 25 percent of the Veteran's visual field.  The July 2010 VA medical examiner indicated that a Goldmann Chart was completed and sent with the examination report; however, the Goldmann Chart is not of record.  

As such, the primary manifestation of the Veteran's residuals of central serous chorioretinopathy is a scotoma of the right eye, which causes some impairment of the field of vision of the right eye.  The iteration of Diagnostic Code 6081 in effect for the Veteran's claim as currently on appeal indicated that the Veteran's right eye scotoma must also be considered for impairment of the field of vision.  A rating greater than 10 percent under Diagnostic Code 6080 for impairment of field vision would require (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally.  38 C.F.R. § 4.84a (2004).

The applicable requirements for an examination regarding the Veteran's field of vision were articulated under 38 C.F.R. § 4.76 (2004).  In particular, an adequate examination as in effect for the Veteran's claim require that the chart measuring the Veteran's field of vision be associated with the examination report.  In this regard, the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2004).  

The Board remand of June 2010 requested complete findings in measuring the visual field affected.  The examiner's report indicates that the Veteran's field of vision was reviewed, but the Goldmann chart was not associated with the claims folder.  The Court has held that the Board is responsible for ensuring compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, a rating examination must be adequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, the Veteran's claim must be remanded for the AOJ to obtain the relevant restriction of visual field report, or a new report if the July 2010 report is not available.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Goldmann chart indicated in the July 2010 VA medical examination.

2.	Review the Goldmann chart from the July 2010 VA medical examination, and ascertain if this report is adequate for consideration of restriction of the Veteran's field of vision under Diagnostic Code 6080, and is also compliant with the applicable requirements of 38 C.F.R. §§ 4.76, 4.76a, 4.84a (2004).  

	If the information provided by the Goldmann chart does not provide the necessary information, or cannot be obtained, schedule the Veteran for a second VA examination, by the July 2010 VA medical examiner, to provide an addendum to the July 2010 examination, which provides the necessary measurements of the Veteran's field of vision, as required under 38 C.F.R. §§ 4.76, 4.76a, 4. 84a, Diagnostic Code 6080 (2004).  Specifically, the examiner must provide a chart measuring any loss of the Veteran's field of vision. 

	Any such report must record the extent of visual field contraction in the affected eye as determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

	If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  

3.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Then readjudicate the claim, including considering whether the Veteran's central serous chorioretinopathy merits a compensable rating, including considering whether the disability merits a compensable rating under the Diagnostic Codes 6080, and 6081, as in effect at the time of the Veteran's October 2004 claim.  See 38 C.F.R. § 4.84a (2004).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



